                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

WARREN JACKSON                                                                         PLAINTIFF

v.                                    4:21-CV-00584-BRW

USA, ET AL.                                                                         DEFENDANTS

                                             ORDER

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.1

Plaintiff’s complaint asserts that “they stole my medical record . . . to play mind games”; he has

the right to say how he feels based on Freedom of Speech; and he has a right to privacy and the

beeping sound in his phone means it has been tapped. Because Plaintiff’s Complaint is

nonsensical and states no cause of action against Defendants for which relief may be granted,

this case is DISMISSED. The Motion to Proceed In Forma Pauperis (Doc. No. 1) is DENIED.

       IT IS SO ORDERED this 29th day of June, 2021.



                                                           Billy Roy Wilson
                                                           UNITED STATES DISTRICT JUDGE




       1
        See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).

                                                 1
